Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide rib of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 recites "a maintenance." The Examiner believes the Applicant meant "a maintenance postion," as recited elsewhere in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 11-13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon (Korean Patent Application No. 20180108131) in view of Futoshi et al. (Japanese Patent No. 3848748; hereinafter Futoshi).
Regarding claim 1, Hoon teaches an air conditioner (air conditioner 1) comprising: a housing (main body 10) comprising an outlet (discharge port 32); a panel (suction grill 40) attachable to or detachable (the suction grill 40 may be substantially detached from the main body 10 and swing open) from a lower side of the housing (the lower portion of the main body 10) and comprising an inlet (suction port 16) to introduce air therethrough (air enters the air conditioner 1 through the suction port 16); a first filter (the second filter member 700) installable to the panel to filter the introduced air; a second filter (the first filter member 600) installable to the panel and configured to further filter (in the configuration described below, the first filter member 600 is positioned above the second filter member 700, therefore the first filter member 600 filters incoming air after the second filter member 700) the introduced air using an electrostatic force (the first filter member 600 may be one of several different types of filters, such as a dust filter that collects particles using static electricity);
Hoon fails to teach a lifter configured to detach the panel from the lower side of the housing by lowering the panel from an initial position, and to attach the panel to the lower side of the housing by lifting the panel from a maintenance position, wherein when the panel is lowered to the maintenance position, one or more of the first filter and the second filter are accessible for maintenance thereon.  
However, Futoshi teaches a lifter (the system of the motors 15, the sprockets 17, and the wires 18) configured to detach the panel from the lower side of the housing by lowering the panel from an initial position (the system of the motors 15, the sprockets 17, and the wires 18 lower panels from an upper position to a lower position), and to attach the panel to the lower side of the housing by lifting the panel from a maintenance position (the system of the motors 15, the sprockets 17, and the wires 18 lift panels from a lower position to an upper position), wherein when the panel is lowered to the maintenance position, one or more of the first filter and the second filter are accessible for maintenance thereon (in a lower position, the panel and its contents that the system of the motors 15, the sprockets 17, and the wires 18 lower is available for any purpose (e.g., maintenance)).  
It would be obvious to combine Futoshi and Hoon so that the raising-lowering system of the system of the motors 15, the sprockets 17, and the wires 18 lower of Futoshi are substituted for the panel rotating system of the links 331 of Hoon. In this configuration, the suction grill 40 would be raised and lowered from the main body 10 of Hoon by the system of the motors 15, the sprockets 17, and the wires 18 of Futoshi. Specifically, the motors 15 and the sprockets 17 of Futoshi would be located within the main body 10 of Hoon, and would raise and lower the suction grill 40 of Hoon via the wires 18 of Futoshi, which would be connected to the suction grill 40 of Hoon. Furthermore, the position of the first filter member 600 is raised to be located above the second filter member 700. A person of ordinary skill in the art would find it obvious to combine the raising-lowering system of Futoshi with the air conditioner system of Hoon so that a user could perform maintenance on the suction grill 40 of Hoon more easily. For example, the raising-lowering system of Futoshi would allow a user to access the suction grill 40 while keeping it substantially horizontal, thus mitigating the risk of filters or other parts falling off of the panel, which is likely while the suction grill 40 is hanging vertically in the original swinging configuration of Hoon. Additionally, it would be obvious to one of ordinary skill in the art to raise the first filter member 600 above the second filter member 700 since it was a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, according to the Graham factual inquiries. The Graham factual inquiries are as follows: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (air conditioning panels often use multiple filters, the ordering of which may yield particular results); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (in the suction grill 40 of Hoon in particular, there are at least two layers of filters—one layer contains the first filter member 600, and another layer contains the second filter member 700. There are two ways the filters could be arranges: first, with the first filter member 600 below the second filter member 700; and second, with the first filter member 600 above the second filter member 700); (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (since each filter can be one of several different filters, or all the same type of filter, each of the configurations described above could result in successful filtering); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (there is no reason to orient the filters in one configuration over the other. Therefore, it would be obvious to use either configuration). Based on the Graham factual inquiries, it would be obvious to one of ordinary skill in the art to position the first filter member 600 above the second filter member 600.
Regarding claim 2, Hoon teaches that the second filter (the first filter member 600) is an electrostatic precipitator filter (the first filter member 600 may be one of several different types of filters, such as a dust filter that collects particles using static electricity) and the air conditioner further comprises a power supply (power supply device 900)…configured to supply power to the second filter to generate the electrostatic force to filter the introduced air (the power supply device 900 can supply power to any of the filter members 600, 700, or 800).  
The embodiment of Hoon cited above fails to teach a power supply disposed inside of the housing. 
However, another embodiment of Hoon teaches a power supply disposed inside of the housing (there is an embodiment where the power supply device 900 is provided in the main body 10).
It would be obvious to a person of ordinary skill in the art to combine the embodiments of Hoon so that the power supply device 900 in the main body 10 to keep dangerous electrical wiring away from a user while the suction grill 40 is lowered.
Regarding claim 7, the combination of Hoon and Futoshi teaches the panel, the first filter and the second filter installed in the panel, is lifted or lowered in a vertical direction while maintaining a horizontal state (the system of the motors 15, the sprockets 17, and the wires 18 of Futoshi raise and lower the suction grill 40 of Hoon, adjusting its vertical position while maintaining its horizontal position).
Regarding claim 11, Hoon teaches that the panel further comprises a frame (filter case 500) configured to support the first filter and the second filter against the panel (the filter case may contain the filter members 600 and 700 and position them with respect to the suction grill 40).
Regarding claim 12, Hoon teaches that the second filter is installed to the panel in a first direction corresponding to a lifting and lowering direction of the second filter (the first filter member 600 may be installed by lowering it into the panel above the second filter member 700 (which, as described above with respect to claim 1, is positioned below the first filter member 600 in this configuration)), and the first filter is installed to the panel in a second direction perpendicular to the first direction (the second filter member 700 may be installed by being horizontally slid into the first subcase 560 to be held by the filter fixing portions 568).  
It would be obvious to one of ordinary skill in the art to install the first filter member 600 by lowering it vertically and to install the second filter member 700 by sliding it, since the methods and direction of installation for the filters may be a choice a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, according to the Graham factual inquiries. The Graham factual inquiries are as follows: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem (multiple filters of an air conditioner panel may be installed into the panel from different directions); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (There are four ways the filters could be installed: first, both the first filter member 600 and the second filter member 700 could be installed by lowering them into the suction grill 40 from above; second, both the first filter member 600 and the second filter member 700 could be installed by sliding them into the suction grill 40 from a side; third, the first filter member 600 could be installed by sliding it in from the side, and the second filter member 700 could be installed by lowering it from above; and fourth, the second filter member 700 could be installed by sliding it in from the side, and the first filter member 600 could be installed by lowering it from above); (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (since method of installation for each filter does not affect operation, each of the above four methods would be equally successful); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (there is no reason to install the filters using one method over the other. Therefore, it would be obvious to use any of the four methods). Based on the Graham factual inquiries, it would be obvious to one of ordinary skill in the art to install the second filter member 700 by sliding it in from the side, and to install the first filter member 600 by lowering it from above.
Regarding claim 13, the combination of Hoon and Futoshi teaches that the lifter comprises four motors (Futoshi, the motors 15), and four wires (Futoshi, the wires 18) connected to the four motors and connected to the panel (the wires 18 of Futoshi are connected to the suction grill 40 of Hoon) to lift or lower the panel by driving force of the four motors (the motors 15 of Futoshi operate to raise or lower the suction grill 40 of Hoon via the wires 18 of Futoshi).  
Regarding claim 16, Hoon teaches an air conditioner (air conditioner 1)  comprising: a housing (main body 10)  comprising an outlet (discharge port 32); a panel assembly (the assembly of the suction grill 40 and its components (e.g., the filter members 600, 700, and 800)) attachable to or detachable from a lower side of the housing (the suction grill 40 may be substantially detached from the main body 10 and swing open)…wherein the panel assembly comprises: a panel (suction grill 40) comprising an inlet (suction port 16) to introduce air therethrough and configured to cover the lower side of the housing (the lower portion of the main body 10); a first filter (the first filter member 600) installable to the panel and configured to filter the introduced air; and a second filter (the second filter 700) installable to the panel and configured to further filter the introduced air (the second filter member 700 is positioned above the first filter member 600, therefore the second filter member 700 filters incoming air after the first filter member 600)  using an electrostatic force (the second filter member 700 may be one of several different types of filters, such as a dust filter that collects particles using static electricity).  
Hoon fails to teach that the panel is configured to be moved in an up and down direction with respect to the housing; and a lifter disposed inside of the housing and configured to lift or lower the panel assembly in a vertical direction while maintaining a horizontal state of the panel assembly.
However, Futoshi teaches that the panel is configured to be moved in an up and down direction with respect to the housing (the system of the motors 15, the sprockets 17, and the wires 18 lower panels from an upper position to a lower position); and a lifter (the system of the motors 15, the sprockets 17, and the wires 18) disposed inside of the housing (in the combination described below, the system of the motors 15 and the sprockets 17 of Futoshi are disposed within the main body 10 of Hoon)  and configured to lift or lower the panel assembly in a vertical direction while maintaining a horizontal state of the panel assembly (in the combination described below, the system of the motors 15, the sprockets 17, and the wires 18 of Futoshi raise and lower the suction grill 40 of Hoon, adjusting its vertical position while maintaining its horizontal position).
It would be obvious to combine Futoshi and Hoon so that the raising-lowering system of the system of the motors 15, the sprockets 17, and the wires 18 lower of Futoshi are substituted for the panel rotating system of the links 331 of Hoon. In this configuration, the suction grill 40 would be raised and lowered from the main body 10 of Hoon by the system of the motors 15, the sprockets 17, and the wires 18 of Futoshi. Specifically, the motors 15 and the sprockets 17 of Futoshi would be located within the main body 10 of Hoon, and would raise and lower the suction grill 40 of Hoon via the wires 18 of Futoshi, which would be connected to the suction grill 40 of Hoon. 
Regarding claim 19, the combination of Hoon and Futoshi described with respect to claim 16 teaches that the lifter comprises four motors (Futoshi, the motors 15), and four wires (Futoshi, the wires 18) connected to the four motors and connected to the panel (the wires 18 of Futoshi are connected to the suction grill 40 of Hoon) to lift or lower the panel by driving force of the four motors (the motors 15 of Futoshi operate to raise or lower the suction grill 40 of Hoon via the wires 18 of Futoshi).  
Claim(s) 3-5, 8-10, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon and Futoshi as applied to claims 1, 2, 7, 11-13, 16, and 19 above, and further in view of Hepperle et al. (U.S. Patent Publication No. 20200009577; hereinafter Hepperle).
Regarding claim 3, the combination of Hoon and Futoshi fails to teach that the second filter comprises a contact portion configured to be in contact with the power supply in an up and down direction.  
However, Hepperle teaches the second filter comprises a contact portion (electric contact element 25) configured to be in contact with the power supply in an up and down direction (the electric contact element 25 contacts an unnamed power supply within the extractor hood 1. The reference does not explicitly mention the power supply, but in order to power the contact element 25, there inherently must be a power supply with an electrical member that face downward toward the upward-facing electric contact element 25).  
It would be obvious to combine Hoon, Futoshi, and Hepperle so that the panel raising and lowering assembly of Hoon and Futoshi includes the electrostatic filter units 2 of Hepperle in place of the first filter member 600, and with the power supply device 900 of Hoon being located in the main body 10 of Hoon (as it is in one embodiment of Hoon). Furthermore, the power supply device 900 would have the inherently present electrical member of Hepperle extending from the power supply device 900 of Hepperle to contact the electric contact element 25 of Hepperle when the suction grill 40 is in a raised position, and to separate the electric contact element 25 of Hepperle from the power supply device 900 of Hoon when the suction grill 40 is in a lowered maintenance position. It would be obvious to a person of ordinary skill in the art to combine the references as such so that the filters would have no current running through them during maintenance, reducing risk of electric shock for a user.
Regarding claim 4, the combination of Hoon, Futoshi, and Hepperle teaches that the contact portion is disposed on an upper portion of the second filter (the electric contact element 25 is located on an upper surface of the electrostatic filter unit 2).
Regarding claim 5, the combination of Hoon, Futoshi, and Hepperle teaches that the power supply comprises an intermediate member (the inherently present electrical member of Hepperle) configured to be in contact with the contact portion electrically (the electrical member of Hepperle must contact the electric contact element 25 for the electrostatic filter unit 2 to operate) by being pressed by the contact portion when the panel is lifted from the maintenance position (in the combination described above, the electrical member contacts the electric contact element 25 when the suction grill 40 is raised from the maintenance position). 
Regarding claim 8, the combination of Hoon, Futoshi, and Hepperle teaches the housing further comprises a guide (the slanted surface of the ceiling panel 8 of Futoshi that contacts the outer perimeter of the suction grill 40 in the combination described below) configured to guide a lifting direction of the panel to allow the contact portion to be in contact with the power supply in the up and down direction (the slanted surface of the ceiling panel 8 of Futoshi guides the suction grill 40 of Hoon as it is raised to ensure that the electrical member contacts the electric contact element 25 of Hepperle).  
It would be obvious to combine Hoon and Futoshi so that the inner perimeter of the panel 30 comprises the slanted surface and stopping rib (the feature that juts out from the inner perimeter of the ceiling panel 8 of futoshi and prevents the suction grill 11 of Futoshi from moving further upward) of Futoshi. It would be obvious to one of ordinary skill in the art to combine the references as such in order to align the suction grill 40 of Hoon to a proper position as it is raised.
Regarding claim 9, the combination of Hoon, Futoshi, and Hepperle teaches that the guide comprises a guide surface (the inner surface of the slanted surface 8) configured to guide the lifting direction of the panel by contacting with at least a part of the panel upon lifting of the panel (the inner surface of the slanted surface 8 helps guide the suction grill 40 into the proper position).  
Regarding claim 10, the combination of Hoon, Futoshi, and Hepperle teaches that the guide comprises a guide rib (the stopping rib that juts out from the inner perimeter of the ceiling panel 8 of futoshi) configured to guide the lifting direction of the panel by contacting with at least a part of the panel upon lifting of the panel (the stopping rib of Futoshi contacts the suction grill 40 of Hoon to guide it into a stopped position (i.e., it prevents further motion, thus guiding the direction of the suction grill 40 by stopping it when its proper path has terminated)).
Regarding claim 17, the combination of Hoon and Futoshi teaches that the second filter is an electrostatic precipitator filter (Hoon, the first filter member 600 may be one of several different types of filters, such as a dust filter that collects particles using static electricity) and the air conditioner further comprises a power supply disposed in the inside of the housing (Hoon, there is an embodiment where the power supply device 900 is provided in the main body 10) and configured to supply power to the second filter to generate the electrostatic force to filter the introduced air (Hoon, the power supply device 900 can supply power to any of the filter members 600, 700, or 800).
The combination of Hoon and Futoshi fails to teach that the second filter comprises a contact portion configured to be in contact with the power supply in an up and down direction.  
However, Hepperle teaches that the second filter comprises a contact portion (electric contact element 25) configured to be in contact with the power supply in an up and down direction (the electric contact element 25 contacts an unnamed power supply within the extractor hood 1. The reference does not explicitly mention the power supply, but in order to power the contact element 25, there inherently must be a power supply with an electrical member that face downward toward the upward-facing electric contact element 25).  
It would be obvious to combine Hoon, Futoshi, and Hepperle so that the panel raising and lowering assembly of Hoon and Futoshi includes the electrostatic filter units 2 of Hepperle in place of the first filter member 600, and with the power supply device 900 of Hoon being located in the main body 10 of Hoon (as it is in one embodiment of Hoon). Furthermore, the power supply device 900 would have the inherently present electrical member of Hepperle extending from the power supply device 900 of Hepperle to contact the electric contact element 25 of Hepperle when the suction grill 40 is in a raised position, and to separate the electric contact element 25 of Hepperle from the power supply device 900 of Hoon when the suction grill 40 is in a lowered maintenance position. It would be obvious to a person of ordinary skill in the art to combine the references as such so that the filters would have no current running through them during maintenance, reducing risk of electric shock for a user.
Regarding claim 18, the combination of Hoon, Futoshi, and Hepperle teaches that the contact portion is disposed on an upper portion of the second filter (the electric contact element 25 is located on an upper surface of the electrostatic filter unit 2).
Regarding claim 20, Hoon teaches an air conditioner air conditioner 1) comprising: a housing (main body 10) comprising an outlet (discharge port 32); a panel (suction grill 40) attachable to or detachable (the suction grill 40 may be substantially detached from the main body 10 and swing open) from a lower side of the housing (the lower portion of the main body 10) and comprising an inlet (suction port 16) to introduce air therethrough (air enters the air conditioner 1 through the suction port 16); a first filter (the first filter member 600) installable to the panel and configured to filter out the introduced air; a second filter (the second filter 700) installable to the panel and configured to further filter out the air using an electrostatic force (the second filter member 700 may be one of several different types of filters, such as a dust filter that collects particles using static electricity).
Hoon fails to teach a lifter configured to detach the panel from the lower side of the housing by lowering the panel from an initial position, and to attach the panel to the lower side of the housing by lifting the panel from a maintenance.
However, Futoshi teaches a lifter (the system of the motors 15, the sprockets 17, and the wires 18) configured to detach the panel from the lower side of the housing by lowering the panel from an initial position, and to attach the panel to the lower side of the housing by lifting the panel from a maintenance (the system of the motors 15, the sprockets 17, and the wires 18 lower and raises a panel between an upper position to a lower position).
Futoshi fails to teach that the second filter comprises a contact portion disposed on an upper part of the second filter and configured to receive power therethrough.
However, Hepperle teaches that the second filter comprises a contact portion (electric contact element 25) disposed on an upper part of the second filter (the electric contact element 25 is located on an upper surface of the electrostatic filter unit 2) and configured to receive power therethrough (the electric contact element 25 receives power).
It would be obvious to combine Futoshi and Hoon so that the raising-lowering system of the system of the motors 15, the sprockets 17, and the wires 18 lower of Futoshi are substituted for the panel rotating system of the links 331 of Hoon. In this configuration, the suction grill 40 would be raised and lowered from the main body 10 of Hoon by the system of the motors 15, the sprockets 17, and the wires 18 of Futoshi. Specifically, the motors 15 and the sprockets 17 of Futoshi would be located within the main body 10 of Hoon, and would raise and lower the suction grill 40 of Hoon via the wires 18 of Futoshi, which would be connected to the suction grill 40 of Hoon. Additionally, it would be obvious to combine Hoon, Futoshi, and Hepperle so that the panel raising and lowering assembly of Hoon and Futoshi includes the electrostatic filter units 2 of Hepperle in place of the first filter member 600, and with the power supply device 900 of Hoon being located in the main body 10 of Hoon (as it is in one embodiment of Hoon). Furthermore, the power supply device 900 would have the inherently present electrical member of Hepperle extending from the power supply device 900 of Hepperle to contact the electric contact element 25 of Hepperle when the suction grill 40 is in a raised position, and to separate the electric contact element 25 of Hepperle from the power supply device 900 of Hoon when the suction grill 40 is in a lowered maintenance position. It would be obvious to a person of ordinary skill in the art to combine the references as such so that the filters would have no current running through them during maintenance, reducing risk of electric shock for a user.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon, Futoshi, and Hepperle as applied to claim3-5, 8-10, 17, 18, and 20 above, and further in view of Keystone (Keystone 209 Battery Contact (10 Pieces) - Amazon.com. https://www.amazon.com/KEYSTONE-209-BATTERY-CONTACT-pieces/dp/B00LPOVJHS.).
Regarding claim 6, the combination of Hoon, Futoshi, and Hepperle fails to teach that the intermediate member is a plate spring member.  
However, Keystone teaches that the intermediate member is a plate spring member (the leaf spring battery contact shown in the figure).
It would be obvious to one of ordinary skill in the art to combine Hoon, Futoshi, Hepperle, and Keystone so that the electrical member of Hepperle is substituted with the leaf spring battery contact of Keystone. It is extremely common in the area of electrical contacts for household utensils to utilize leaf spring contacts, so it would be obvious to utilize the leaf spring battery contact of Keystone to connect the power supply and the electric contact element 25 of Hepperle. 
Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoon and Futoshi as applied to claims 1, 2, 7, 11-13, 16, and 19 above, and further in view of Tanaka et al. (U.S. Patent Publication No. 20210356355; hereinafter Tanaka).
Regarding claim 14, the combination of Hoon and Futoshi described with respect to claim 1 teaches that the lifter comprises a motor (motor 15), and a wire (wire 18) comprising one end connected to the motor and an other end connected to the panel (the ends of the wire 18 are connected to the motor 15 and a panel), the wire configured to lift or lower the panel by driving force of the motor (in the combination described above, the wires 18 lift the suction grill 40 by force of the motors 15). 
The combination of Hoon and Futoshi described with respect to claim 1 fails to teach that the panel comprises an elastic member comprising one end connected to the other end of the wire and an other end connected to the panel.  
However, Tanaka teaches that the panel comprises an elastic member (the rubber band 162) comprising one end connected to the other end of the wire and an other end connected to the panel (in the combination described below, the rubber band 162 connects the wire 18 of Futoshi to the suction grill 40 of Tanaka).
It would be obvious to combine Hoon, Futoshi, and Tanaka so that the rubber band 162 of Tanaka connects the wires 18 of Futoshi to the suction grill 40 of Hoon via the pulley 30 that contacts the wire 18. A person of ordinary skill in the art would recognize that it is obvious to combine the references as such, since rubber bands are used to allow for flexibility in hanging objects in many areas (indeed, in Tanaka the rubber band 162 is used to hang an object in an air conditioning system). In particular, a rubber band may be used in the current combination to allow the motors 15 to deform the rubber bands 162 to ensure a snug fit of the suction grill 40 against the panel 30.
Regarding claim 15, the combination of Hoon, Futoshi, and Tanaka teaches that the panel further comprises a pulley (pulley 30) through which the wire passes, and wherein the other end of the wire passes through the pulley and then is arranged perpendicular to the one end of the wire (the wire 18 passes through the pulley 30 and makes a ninety degree turn).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM COE WEINERT whose telephone number is (571)272-6988. The examiner can normally be reached 8:30-5:00 ET, 30 minute lunch at 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WEINERT/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762